974 F.2d 588
APACHE BEND APARTMENTS, LTD., et al., Plaintiffs-Appellants,v.UNITED STATES of America and Internal Revenue Service,Defendants-Appellees.
No. 91-1083.
United States Court of Appeals,Fifth Circuit.
Sept. 24, 1992.

Patrick A. Barbolla, Fort Worth, Tex., for plaintiffs-appellants.
Teresa E. McLaughlin, Gary R. Allen, Chief, Gilbert S. Rothernberg, Asst. Chief, Appellate Section, Tax Div., Dept. of Justice, Washington, D.C., for the U.S.
Appeal from the United States District Court for the Northern District of Texas, Eldon B. Mahon, Judge.(Opinion June 25, 1992, 5 Cir., 1992, 964 F.2d 1556)
Before POLITZ, Chief Judge, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.